Citation Nr: 0614836	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for herniated 
nucleus pulposus at L5-S1, evaluated as 10 percent disabling 
from June 30, 2000 to April 6, 2001, and evaluated as 20 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to March 
1999.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The veteran's 
claims file has been transferred to the jurisdiction of the 
RO in Pittsburgh, Pennsylvania.  

In September 2000, the RO granted the claim of entitlement to 
service connection for mechanical low back pain, claimed as 
herniated discs, and assigned a 10 percent rating, effective 
June 30, 2000.  The veteran filed a timely Notice of 
Disagreement with the initial 10 percent rating assigned.  

After reviewing additional evidence associated with the 
claims file, the RO recharacterized the issue, which was 
initially phrased in terms of mechanical low back pain, to 
reflect the findings of herniated nucleus pulposus.  In 
January 2002, the RO assigned a 20 percent rating for 
herniated nucleus pulposus, L5-S1, effective April 7, 2001.  

This case was previously before the Board.  In August 2003 
and May 2005, the Board remanded the issue for further 
development.  A review of the claims file shows that the 
requested development has been accomplished.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected spine disability of herniated 
nucleus pulposus at L5-S1 is manifested by chronic back pain 
and mild disc disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for the 
spine disability of herniated nucleus pulposus at L5-S1, 
evaluated as 10 percent disabling from June 30, 2000 to April 
6, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (in effect 
prior to September 23, 2002).  

2.  The criteria for an initial increased rating for the 
spine disability of herniated nucleus pulposus at L5-S1, 
evaluated as 20 percent disabling effective from April 7, 
2001 have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (in effect 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
September 23, 2002), Diagnostic Codes 5235-5243 (effective 
September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimants possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement to an increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to a higher rating, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in January 2004, subsequent to the RO's 
initial unfavorable decision.  

The Board concludes that the January 2004 notice letter 
informed him what VA was doing to develop the claim; what 
information and evidence was necessary to substantiate the 
claim; what he should do in support of the claim; where to 
send the evidence; and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was also informed to essentially 
submit everything in his possession with regard to 
establishing evidence that is necessary to substantiate the 
claim.  Thereafter, the claim was readjudicated by way of 
SSOCs

The Board, therefore, finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

In the October 2001 Substantive Appeal, the veteran suggests 
that the service-connected spine disability of herniated 
nucleus pulposus (HNP) at L5-S1 is seriously disabling.  The 
veteran maintains that the service-connected spine disability 
is manifested by radiating back pain and weakness.  He also 
complains of occasional left-side sciatic pain and weakness.  
A review of the record shows that the veteran held employment 
in the floor covering business.  (See VA examination, dated 
in August 2000, and the January 2001 Notice of Disagreement).  

The veteran claims entitlement to an initial increased rating 
for the service-connected spine disability.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practically be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the veteran appeals the initial rating 
assigned, as in the present case on appeal, consideration 
must be given to whether the veteran is entitled to a higher 
rating at any time during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that during the pendency of the appeal, the 
regulations for rating the spine disabilities were changed, 
effective September 23, 2002 and September 26, 2003.  The 
October 2004 and January 2006 Supplemental Statements of the 
Case informed the veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Consequently, the Board has considered whether an initial 
increased evaluation is warranted under either the old or new 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

Entitlement to an Initial Increased Rating for the Service-
Connected Spine Disability of Herniated Nucleus Pulposus 
(HNP) at L5-S1, Higher than 10 Percent, from June 30, 2000 to 
April 6, 2001

In reviewing the veteran's claim, the Board considered the 
concept of "staged rating" (assignment of different ratings 
for distinct periods of time based on the facts found), 
pursuant to the Fenderson case cited to above.  In order to 
assign an initial rating higher than 10 percent from June 30, 
2000 to April 7, 2001, the Board reviewed the evidence during 
that time period to determine whether the symptoms 
attributable to the service-connected spine disability meet 
the criteria for the next higher rating of 20 percent under 
the laws and regulation in effect prior to the regulatory 
change in September 23, 2002.  

Prior to the change in regulations on September 23, 2002, 
under Diagnostic Code 5292, in pertinent part, the criteria 
provide that the next higher rating of 20 percent is 
warranted for moderate limitation of motion of the lumbar 
spine.  A 40 percent disability rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The criteria in effect prior to September 23, 2002, under 
Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), in pertinent 
part, provide that a 20 percent rating is assigned for IVDS 
with moderate recurring attacks.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002) (2002).  

Under Diagnostic Code 5295, in pertinent part, the criteria 
provide that a 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Considering the facts of the veteran's case in light of the 
law and regulations above, the Board concludes that under the 
criteria in effect prior to September 23, 2002 for evaluating 
disabilities of the spine, the criteria for the next higher 
rating of 20 percent have not been met.  The evidence of 
record reveals that the service-connected spine disability 
has never been manifested by symptoms consistent with 
lumbosacral strain, with characteristic pain on motion, 
moderate limitation of motion of the lumbar spine, and/or 
moderate invertebral disc sydrome, characterized by recurring 
attacks.  In fact, the evidence shows that the veteran had 
close to normal range of motion of the lumbar spine during 
the referenced time period and that the veteran did not 
experience neurologic deficit.  

On VA examination, dated in August 2000, the range of motion 
in the lumbar spine was from 0 to approximately 90 degrees on 
flexion; 0 to 30 degrees on extension; 0 to 90 degrees on 
lateral rotation, bilaterally; and from 0 to 45 degrees on 
lateral bending, bilaterally.  The sensory examination was in 
tact to both light touch and pinprick throughout the lower 
extremities, including the region over the great toe, which 
the veteran related was constantly numb.  

The examiner stated that the veteran was without objective 
neurologic deficit.  It is noted that the veteran may have 
experienced small herniated discs, which occasionally 
irritate nerve roots, particularly the L5 root on the left-
hand side.  The examiner also stated that the veteran was 
minimally hampered from the vast majority of his activities 
of daily living.  In an Addendum to the August 2000 VA 
examination report, the examiner essentially indicated that 
the X-ray report showed a normal lumbar spine.  

In view of the foregoing, the Board finds that the criteria 
for the next higher rating of 20 percent from June 30, 2000 
to April 7, 2001, for the service-connected spine disability 
of herniated nucleus pulposus at L5-S1 have not been met 
under any of the applicable Diagnostic Codes, and the 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation from June 30, 2000 to April 7, 2001.  

Entitlement to an Initial Increased Rating for the Service-
Connected Spine Disability of Herniated Nucleus Pulposus 
(HNP) at L5-S1, Higher than 20 percent effective from April 
7, 2001.  

In order to assign an increased rating, higher than 20 
percent, for the veteran's spine disability, the evidence 
must show that the symptoms attributable to the service-
connected spine disability are consistent with the criteria 
for the next higher rating of 40 percent, under either the 
old criteria or the new criteria for rating disabilities of 
the spine.  

Beginning September 23, 2002, the provisions of Diagnostic 
Code 5293 were revised.  Under that new revised criteria, 
intervertebral disc syndrome (IVDS) (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months under 
Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

The criteria provide, in pertinent part, that a 20 percent 
rating is assigned for IVDS with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned for IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
Diagnostic Codes(s).  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological Diagnostic Code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002) (2003).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, in pertinent part, a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine, greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

The revised criteria also provide that for the evaluation of 
IVDS; evaluate IVDS (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
Several notes follow the General Rating Formula for Diseases 
and Injuries of the Spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides, in pertinent part, that a 
20 percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past twelve months.  A 40 
percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is assigned.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2005).  

Considering the facts of the veteran's case in view of the 
law and regulations, the Board finds that the medical 
evidence essentially demonstrates that the current 
neurological symptoms that the veteran experiences in 
conjunction with the spine disability are not attributable to 
the service-connected spine disability of herniated nucleus 
pulposus at L5-S1, and are instead attributable to impairment 
which is the result of the veteran's employment.  38 C.F.R. 
§ 4.14 (2005).  The evidence demonstrates that while findings 
of peroneal neuropathies are shown by the EMG testing, the 
findings are not attributable to the service-connected 
disabilities and EMG testing reveal that ere are no 
radiculopathies in the L4-S1 region.  

Following the RO's assignment of the 20 percent rating for 
the service-connected spine disability, the evidence showed 
objective findings of very small central disc protrusions at 
L4-L5 and L5-S1 and complaints of numbness and radiating pain 
in the lower extremity.  (See April 2001 VA emergency room 
report and VA X-ray study, dated in July 2001.)

During the April 2002 VA primary care physical examination, 
the veteran related that he was doing well and did not have 
any complaints.  Evaluation of the back showed that there was 
no deformity or tenderness.  The July 2002 primary care 
physical examination showed the veteran's continuing 
complaints of back pain.  He related that the back pain 
progressively worsened over the past two years and that he 
experiences numbness in the left toes, with intermittent 
sharp pain down the left buttock to the left foot.  The 
examiner assessed the veteran with lumbar spine disease at 
L4-L5, L5-S1, with abnormal magnetic resonance imaging (MRI) 
in July 2001.  

The range of motion studies, performed in July 2002, showed 
that the veteran had flexion from 0 to 50 degrees; extension 
from 0 to 10 degrees; lateral flexion, bilaterally, from 0 to 
15 degrees; and rotation, bilaterally, from 0 to 20 degrees.  
The examiner's assessment was chronic low back pain, 
aggravated by mechanical factors.  

On VA examination, dated in February 2004, the veteran 
related that his employment consisted of installing flooring 
for the past three to four years and that the nature of the 
work aggravated the low back pain.  He also related that he 
occasionally discontinued working because of the pain; 
however, he did not report missing days from work because of 
the pain.  

On physical examination, there was pain described as a 
typical pain elicited by palpation of the left sacroiliac 
joint.  The assessment was that the chronic back pain 
appeared to be localized over the left sacroiliac joint on 
examination.  There was no evidence of radiculopathy based on 
the neurologic examination, with the exception possibly of 
decreased sensation on the left lateral toes and an SI level.  
The examiner stated that the veteran did not appear to be 
significantly disabled with respect to his employment 
position; however, the veteran suffered from chronic pain.  

In August 2005, the veteran underwent electromyograph (EMG) 
testing and nerve conduction studies (NCS).  The EMG report 
states that there is no evidence of L4-L5 or SI radiculopathy 
on either side.  The report included an incidental finding of 
bilateral peroneal nerve focal neuropathy, bilaterally, 
likely at the ankle region (anterior tarsal tunnel syndrome) 
as well as, to a lesser extent, fibular head region; right 
side worse than the left side, with the right side noted as 
moderately severe, showing signs of demyelination and chronic 
denervation, and the left side only demyelination changes.  
However, the superficial sensory branch on the left side is 
affected, and the right side is not.  

In the August 2005 Addendum to the February 2004 VA 
examination report, the examiner documented that the EMG 
report was reviewed and stated that the findings of bilateral 
peroneal neuropathies are consistent with the veteran's 
employment history, which includes working on the knees to 
install floors, which results in compression neuropathies, 
unrelated to the initial pain that began during the veteran's 
period of active service.  

The examiner's comments in the Addendum report also reiterate 
that there is no evidence of radiculopathies on either side 
at the L4-S1 level.  It is noted that the numbness in the 
left foot, mentioned in the February 2004 examination report 
could be explained by the peroneal neuropathies, likely due 
to entrapment with his job, which includes installing floors.  

The examiner opined that the mild disc disease does not 
result in functional nerve compression and is therefore 
unrelated to the chronic pain, which appears to be 
musculoskeletal in origin.  It is noted that the mild disc 
disease results in mild functional disability.  There is no 
paralysis related to the peroneal neuropathies.  

The examiner concluded by stating that the EMG results are 
consistent with the original diagnosis of chronic pain 
localized in the left sacroiliac joint and independent of 
intervertebral disc disease or root compressions, 
radiculopathies.  The description of pain in 2004 is not 
consistent with the current findings of apparent distal 
peroneal nerve entrapments, and the findings likely reflect 
problems related to the veteran's recent job of installing 
floors, which, according to the examiner, presumably means 
that he spends a great deal of time on his hands and knees.  

The Board finds that the range of motion studies show that 
the veteran has flexion from 0 to 50 degrees and that the 
range of motion findings are consistent with the criteria for 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  Under the criteria in effect prior to 
September 23, 2002 and September 26, 2003, the symptoms 
attributable to the service-connected spine disability after 
April 7, 2001 do not meet the criteria for the next higher 
rating of 40 percent.  In this regard there is no evidence of 
severe limitation of motion, severe lumbosacral strain or 
severe IVDS.

Further, the evidence is without reference to the veteran 
having suffered any incapacitating episodes and the evidence 
does not demonstrate that separate evaluations for chronic 
orthopedic and neurological manifestations under 38 C.F.R. 
§ 4.25 will result in a rating higher than 20 percent.  
Neurological symptoms attributable to the veteran's service-
connected back disability are minimal.

The veteran was invited to submit evidence on the issue of 
entitlement to an increased rating.  To date, the veteran has 
not submitted objective evidence that tends to show that he 
experiences symptoms attributable to the service-connected 
spine disability, which meet the criteria for the next higher 
rating of 40 percent at any time since the effective date of 
service connection.  

In view of the foregoing, the Board finds that following the 
assignment of the 20 percent disability rating, effective 
April 7, 2001, the evidence does not demonstrate that the 
symptoms specifically attributable to the service-connected 
spine disability of herniated nucleus pulposus at L5-S1, meet 
the criteria for the next higher rating of 40 percent.  

III.  Conclusion

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 is not warranted.  While the medical 
evidence shows that the veteran has attributed the complaints 
of pain and weakness to the service-connected spine 
disability, the Board finds that the functional loss 
attributable to the veteran's pain is contemplated in the 20 
percent evaluation currently assigned.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

As s final note, the veteran related to the February 2004 
examiner that he has discontinued work due to pain; however, 
he has not missed days of work.  In this regard, the Board 
has considered the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1); however, the evidence of 
record does not demonstrate that the veteran's disability 
results in marked interference with earning capacity or 
employment beyond the interference that is contemplated by 
the assigned evaluation, or that the disabilities have 
necessitated frequent periods of hospitalization.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the service-connected spine disability.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an initial increased rating for herniated 
nucleus pulposus at L5-S1, evaluated as 10 percent disabling 
from June 30, 2000 to April 6, 2001, and evaluated as 20 
percent disabling thereafter, is denied.  



____________________________________________
K. Osborne 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


